Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Embodiment of Fig. 5A-5B (claims 1, 4-5, 7-8, 10 and 16-19) in the reply filed on 12/06/2020 is acknowledged.
Claims 2-3, 6, 9 and 11-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/2020.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2019 and 08/21/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 line 2 recited the limitation “the reflective layer includes a plurality of reflective regions” is unclear.  Are the plurality of reflective regions the same or different with the first reflective region and the second reflective region as previously claimed? 
	For examination purposes, the examiner has interpreted this limitation to mean that the plurality of reflective regions are different from the first reflective region and the second reflective region as previously claimed. Clarification is requested. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-8, 10, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0029502).
As for claim 1, Lee et al. disclose in Fig. 1-2 and 7a-7d and the related text a display panel, comprising: 

an encapsulation layer 310 disposed between the first substrate 20 and the second substrate 30; 
a display region DA and an encapsulation region 310 disposed at a periphery of the display region DA (fig. 1); and 
a reflective layer 250 disposed at the encapsulation region 310 and between the first substrate 20 and the encapsulation layer 310 (fig. 1-2 and 7D), wherein the encapsulation layer 310 is disposed at the encapsulation region, the reflective layer includes a first reflective region (252/inner portion of 251, as seen in Fig. 7D) and a second reflective region (outer portion of 251, as seen in Fig. 7D) which are configured to satisfy at least: 
in a first (horizontal) direction (fig. 7d), a gap between the first reflective region (252/inner portion of 251) and the second reflective region (outer portion of 251) is greater than or equal to a first predetermined distance (distance of portion 311/313 of 310), wherein the first direction is pointing from the display region DA to the encapsulation region 310 (fig. 1 and 7D). 

As for claim 4, Lee et al. disclose the display panel according to claim 1, wherein: 
in the first (horizontal) direction, the gap between the first reflective region (252/inner portion of 251) and the second reflective region (outer portion of 251) is greater than or equal to the first predetermined distance (distance of portion 311/313 of 310); 


As for claim 5, Lee et al. disclose the display panel according to claim 4, wherein: 
-3-Attorney's Docket No.: 00189.0311.00USthe encapsulation layer 310 includes a first encapsulation region (left region of 310, fig. 7D) and a second encapsulation region (right region of 310, fig. 7D); in the first (horizontal) direction, a gap between the first encapsulation region and the second encapsulation region is greater than or equal to a third predetermined distance (distance of DA, fig. 1 and 7D); and the first encapsulation region (left region of 310) has a first (outer) side away from the display region and an opposing second (inner) side, and the second encapsulation region (right region of 310) is disposed at (other side of) the first side of the first encapsulation region (left region of 310).  

As for claim 7, Lee et al. disclose the display panel according to claim 5, wherein: 
in a (vertical) direction perpendicular to the first substrate 20, the first reflective region (252/inner portion of 251) is located within a (outer) region covered by the first encapsulation region (left region of 310), and the second reflective region (outer portion of 251)  is located within a (inner) region covered by the second encapsulation region (right region of 310).  

As for claim 8, Lee et al. disclose the display panel according to claim 4, wherein: -4-Attorney's Docket No.: 00189.0311.00US 
the reflective layer includes a plurality of reflective regions (251/252 of an upper region of 250) disposed surrounding (upper portion of) the display region DA and gradually away from the display region along the first direction (fig. 7D); and a gap 253 between adjacent ones of the plurality of reflective regions (212/252 of an upper region of 250) is greater than or equal to the first predetermined distance (distance of portion 313 of 310, fig. 7D).  

As for claim 10, Lee et al. disclose the display panel according to claim 1, wherein: 
in the second (vertical) direction, the gap between the first reflective region (252/inner portion of 251) and the second reflective region (outer portion of 251) is greater than or equal to the second predetermined distance (distance DA in vertical direction); -5-Attorney's Docket No.: 00189.0311.OOUSthe first reflective region (252/inner portion of 251) surrounds a partial area of the display region DA; and the second reflective region (outer portion of 251) surrounds another partial area of the display region DA.  

As for claim 16, Lee et al. disclose the display panel according to claim 1, wherein: the reflective layer 250 includes a metal material (¶0104).  



As for claim 19, Lee et al. disclose in Fig. 1-2 and 7a-7d and the related text a display device, comprising: -7-Attorney's Docket No.: 00189.0311.OOUS 
a display panel, wherein the display panel comprises: 
a first substrate 20 and a second substrate 30 disposed opposite to the first substrate 20; 
an encapsulation layer 310 disposed between the first substrate 20 and the second substrate 30; 
a display region DA and an encapsulation region 310 disposed at a periphery of the display region DA; and 
a reflective layer 250 disposed at the encapsulation region 310 and between the first substrate 20 and the encapsulation layer 310 (fig. 2), wherein the encapsulation layer 310 is disposed at the encapsulation region, the reflective layer 250 includes a first reflective region (252/inner portion of 251, as seen fig. 7D) and a second reflective region (outer portion of 251, as seen in Fig. 7D) which are configured to satisfy at least: 
in a first (horizontal) direction, a gap between the first reflective region (252/inner portion of 251) and the second reflective region (outer portion of 251) is greater than or equal to a first predetermined distance (width of 310), wherein the first (horizontal) direction is pointing from the display region to the encapsulation region (fig. 7D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Cho et al. (US 2015/0060789).
As for claim 17, Lee et al. disclose substantially the entire claimed invention, as applied in claim 1, except the reflective layer has a mesh surface.  
Cho et al. teach in Figs. 1, 5 and the related text a reflective layer 160 has a mesh surface (¶0048, 0051, 0069 and 0070).
Lee et al. and Cho et al. are analogous art because they both are directed display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. because they are from the same field of endeavor. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811